DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 1 and 3-10 in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that there would be no search burden on the examiner.  This is not found persuasive because burden is not just limited to searching multiple CPC schemes, but also of searching multiple databases for foreign references and literature searches. Burden also resides in the examination of independent claim sets for patent eligibility, clarity, enablement, description, and double patenting issues. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 9/04/2018.
Examination on the merits commences for claims 1 and 3-10.

Affidavit/Declaration
It is noted that the parent application, 13/320,000, contains a declaration made under 37 C.F.R. § 1.132 and dated 3/03/2016.  Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 4, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cialdi et al (US 6,027,741; provided in the IDS dated 8/26/2019).
This rejection addresses the embodiment of preventing skin pathologies in subjects also suffering from bedsores, wounds, burns, and skin ulcers for claim 1. Applicant is reminded that statements of intended use in the preamble are generally afforded no patentable weight when the claims recite a structurally or manipulatively complete invention, see M.P.E.P. § 2111.02.

Regarding claim 1, while Cialdi does not teach a single embodiment comprising administering topically applying sulfated hyaluronic acid to subjects suffering from skin wounds, Cialdi separately teaches the sulfated hyaluronic acid composition, distinguishes between operable and non-operable sulfated hyaluronic concentrations in methods of blood clotting thus establishing a reasonable expectation of success, teaches the desirability to then topically administer sulfated hyaluronic acid to subjects suffering from skin wounds, and teaches technical reasons why said administration would likely be successful (e.g. anti-thrombic and anti-inflammatory actions of the sulfated hyaluronic acid). Therefore, it would have been obvious before the invention was made and a person of ordinary skill in the art would have been motivated to topically administer sulfated hyaluronic acid to subjects in need of treatment thereof for skin wounds, and to prevent further illness by treating said skin wounds by restoring the barrier function of the skin.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cialdi as applied to claims 1 and 4 above, and further in view of Journal of Perinatology, v10(2), p146-149; provided in the IDS dated 8/26/2019) and Girish et al. (2007, Life Sciences, v80, p1921-1943; provided in the IDS dated 8/26/2019).
The teachings of Cialdi are relied upon as stated above. Cialdi further teaches combining the sulfated hyaluronic acid composition with carboxymethylcellulose (Example 16, particularly Col. 14, lines 22-31), reading in-part on claim 6. Cialdi further teaches applying the sulfated hyaluronic acid to treat bedsores, wounds, burns, and skin ulcers (Col. 14, lines 53-60), reading in-part on claim 6.
Regarding claims 5 and 6, Cialdi does not teach a sulfated hyaluronic acid composition further comprising the addition of hyaluronidase.
Raszka teaches that subdermal injection of hyaluronidase at a concentration of 150 U/ml reduces skin necrosis in animal models of intravenous extravasation injury (Abstract).
Girish teaches that the biological effect of hyaluronic acid depends on the size of the polymer, with high molecular weight hyaluronic acid being anti-angiogenic and anti-inflammatory, low molecular weight hyaluronic acid being pro-angiogenic and pro-inflammatory, and tetra- and hexasaccharide units (produced by hyaluronidase mediated degradation) are antiapoptotic and suppress cell death in vitro (p1925, subheading “Biological activities of HA and HA oligomers” through paragraph ending “…after treatment with hexasaccharides (Ohno et al. 2005).” on p1926).
Regarding claims 5 and 6, a person of ordinary skill would have had a reasonable expectation of success in adding the hyaluronidase of Raszka to the hyaluronic acid composition of Cialdi because Raszka teaches a specific concentration 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cialdi as applied to claims 1, 4, 7, and 8 above, and further in view of Sintov et al. (US 2003/0170296; Reference A).
The teachings of Cialdi are relied upon as stated above. Cialdi teaches combining the sulfated hyaluronic acid composition with a non-steroidal anti-inflammatory drug such as indomethacin (Example 16, particularly Col. 15, lines 16-23), reading on in-part on claim 9. Cialdi further teaches applying the sulfated hyaluronic acid to treat bedsores, wounds, burns, and skin ulcers (Col. 14, lines 53-60), reading in-part on claim 9.

Sintov teaches a transdermal delivery system for anti-inflammatory drugs (Abstract), preferably applied as a patch (¶0012), reading on claims 9 and 10. Sintov teaches that topical application of a drug is advantageous by lowering the systemic concentration of that drug and is associated with reduced risk of adverse side effects (¶0003), reading on claims 9 and 10. Sintov teaches that diclofenac is a highly effective NSAID and topical application of this compound is particularly suitable for musculoskeletal pain and management of inflammation of well-defined areas near the body surface (¶0003), reading on claim 10.
Regarding claims 9 and 10, it would have been obvious before the invention was made to further formulate the sulfated hyaluronic acid of Cialdi for topical application in a patch in view of Sintov. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Cialdi is directed towards topical application of sulfated hyaluronic acid and because Sintov is directed towards topical application of anti-inflammatory drugs through a patch. The skilled artisan would have been motivated to do so because Sintov teaches that topical application of a drug is advantageous by lowering the systemic concentration of that drug and is associated with reduced risk of adverse side effects.
Regarding claim 10, it would have been obvious before the invention was made to further substitute the indomethacin of Cialdi for the diclofenac of Sintov. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cialdi and Sintov and directed towards anti-inflammatory drugs and in-
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,504,708. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the issued ‘708 patent recites the same positive method step as claim 1 of the instant application, both being directed towards methods of topically . 
The composition formulation limitations of claim 1 of the ‘708 patent reads on claims 7 and 8 of the instant application. Claims 2 and 3 on the ‘708 patent read on claims 9 and 10 of the instant application, respectively.

Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,435,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the issued ‘483 patent recites the same positive method step as claim 1 of the instant application, both being directed towards methods of topically administering sulfated hyaluronic acid to a subject, and both claims being coextensive to the sulfated hyaluronic acid degree of sulfation and molecular weight range. 
Claim 2 of the ‘483 patent reads on claim 3 of the instant application. Claim 3 of the ‘483 patent reads on claim 4 of the instant application. Claim 4 of the ‘483 patent reads on claim 5 of the instant application. Claim 5 of the ‘483 patent reads on claim 6 of the instant application. Claims 6 and 7 of the ‘483 patent read on claims 7 and 8 of the instant application. Claim 8 of the ‘483 patent reads on claim 9 of the instant application. Claim 9 of the ‘483 patent reads on claim 10 of the instant application.

Conclusion
No claims are allowed. No claims are free of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653